PER CURIAM. *
Writ granted. The district court is ordered to appoint counsel and hold a hear*602ing at which it will allow relator to withdraw his guilty pleas if he persists in that desire. The record below supports relator’s claim, corroborated by his attorney, that misinformation with regard to his eligibility for good time credits against his sentences precluded him from making his decision to waive trial and enter his pleas “with eyes open.” Adams v. United States ex rel. McCann, 317 U.S. 269, 279, 63 S.Ct. 236, 242, 87 L.Ed. 268 (1942). State ex rel. Brown v. State, 93-1071 (La.3/8/96), 668 So.2d 1148; State v. Scott, 93-0401 (La.3/17/95), 651 So.2d 1344.
KIMBALL, TRAYLOR, and KNOLL, JJ., would deny the writ.

 Marcus, J., not on panel. See La. S.Ct. Rule IV, Part II, § 3.